DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.     Claim 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe Mitsuru (JP2004122331A and the machine translation). 

4.   Regarding to claim 1, Mitsura discloses a burnishing tool [Figure 2-6] for machining a target surface of a workpiece [as can be seen from Figures 1-6 in Mitsura], the tool comprising: a base (3, S2) [as can be seen from Figure 5 in Mitsura] ; and a tip portion (A) located on a distal end of the base (3, S2) [as can be seen from Figure 5 in Mitsura], the tip portion (A) including a linear slide-contact portion (1, as can be seen from Figure 2-5 in Mitsura] unrotatably fixed to the tip portion (A) [as can be seen from Figure 2-5 in Mitsura], the linear slide-contact portion (1) configured to 
the linear slide-contact portion (1) having a contact surface (portion of 1 in contact with a workpiece, as can be seen from Figure 3-5 in Mitsura) which has a first dimension (a length) and a second dimension a width) along a feed direction (direction along the length of the portion of 1 in contact with a workpiece) [as can be seen from Figure 5 in Mitsura].
Furthermore, having dimensions such as a first dimension larger than a second dimension is directed solely to the change in size of the contact surface.  One having ordinary skill in the art at the time of the invention would have selected the appropriate sized contact surface for the purpose polishing/burnishing various workpieces.  Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the contact surface does 

5.    Regarding to Claim 2, Mitsura discloses the burnishing tool [Figure 2-6] according to claim 1, wherein the linear slide-contact portion (1) is movable in the feed direction (direction along the length of the portion of 1 in contact with a workpiece) while being aligned longitudinally in the feed direction [Note that a user is capable of operating the apparatus disclosed by Mitsura with a workpiece in the recited manner].
6.	Regarding to Claim 3 and 5, Mitsura discloses the burnishing tool [Figure 2-6] according to claims 1 and 2, wherein the tip portion includes a distal end with a cross-sectional shape selected being an arch (1) [as can be seen from Figure 3-6 in Mitsura]. Furthermore, these limitations are directed solely to the shape of the tip portion.   One having ordinary skill in the art at the time of the invention would have selected the appropriate shape to polishing/burnishing various workpieces of various shapes and dimensions.  Furthermore, it has been held that a change in shape or configuration is a matter of choice which “a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration ... was significant." In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the 

7.    Regarding to claim 4, Mitsura disclose the burnishing tool according to claim 1, wherein in a burnishing operation, the linear slide-contact portion (1) is pressed against a bottom of a groove on a rotating workpiece [Note that a user is capable of operating the apparatus disclosed by Mitsura in the recited manner].


8.    Regarding to claim 6, Mitsura disclose the burnishing tool according to claim 2, wherein in a burnishing operation, the linear slide-contact portion (1) is pressed against a bottom of a groove on a rotating workpiece [Note that a user is capable of operating the apparatus disclosed by Mitsura in the recited manner].

9.    Regarding to claim 7, Mitsura disclose the burnishing tool according to claim 3, wherein in a burnishing operation, the linear slide-contact portion (1) is pressed against a bottom of a groove on a rotating workpiece [Note that a user is capable of operating the apparatus disclosed by Mitsura in the recited manner].

10.    Regarding to claim 8, Mitsura disclose the burnishing tool to claim 5, wherein in a burnishing operation, the linear slide-contact portion is pressed against a bottom of a groove on a rotating workpiece [Note that a user is capable of operating the apparatus disclosed by Mitsura in the recited manner].

11.    Regarding to claim 10, Mitsura disclose the burnishing tool according to claim 1, wherein the base (3, S2) includes a base body (body of S2, as can be seen from Figure 5 in Mitsura), a protrusion (3) protruding from a distal end of the base body (body of S2) [as can be seen from Figure 5 in Mitsura], and a tip installation part (31, 32, 5) that engages with a basal end of the tip portion (A) [as can be seen from Figure 5 in Mitsura. Note that the entire apparatus is interpreted as being “engaged”].

12.    Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abe   Mitsuru (JP2004122331A and the machine translation) in view of Sun et al. (US 2014/0149053). 

13.    Regarding to claim 9, Mitsura teaches the burnishing tool according to claim 1, wherein the tip portion (1) [as can be seen from Figures 1-6 in Mitsura]. However, Mitsura is silent as the tip being made of industrial diamond, natural diamond, cubic boron nitride (CBN), ceramic, or hard metal. Sun et al. however discloses a tip portion made of hard metal [as described in paragraph 0048 in Sun et al.]. . 

14.     Claims 10 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Abe   Mitsuru (JP2004122331A and the machine translation) in view Prevey et al. (US 8,601,659). 

15.   Regarding to claim 10, Mitsura disclose the burnishing tool according to claim 1 having a base (3, S2) including a base body (body of S2, as can be seen from Figure 5 in Mitsura), a protrusion (3), and a tip installation part (31, 32, 5). Furthermore, Prevey teaches a base body (body of 102) with a protrusion (connection of 102 to 142) protruding from a distal end of the base body, and a tip installation part (132) that engages with a basal end of the tip portion [as can be seen from Figure 1 in Prevey. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsura to include a base body, as taught by Prevey, as a well know substitution for holding a tip. 

17.	Regarding to Claim 11, Mitsura discloses the burnishing tool [Figure 2-6] according to claim 10, wherein the tip portion includes a distal end with a cross-sectional Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the shape of the tip portion does not change how the apparatus disclosed by Mitsura would perform any differently by performing a burnishing/polishing operation by sliding. 

18. 	Regarding to Claim 12, Mitsura discloses the burnishing tool according to claim 1 having a base (3, S2), having a hollow part (opening in S2 receiving 3), and a tip portion (A). However, Mitsura does not explicitly disclose the body having a head joint having an elliptic hole, a support pin penetrating the elliptic hole, and an urging member. Prevey however discloses a body (142) having a hollow part (opening in 142) at a distal end; a head joint (148) supporting a tip portion (102) at 
However, the combination of Mitsura and Prevey does not disclose the shape of hole (166 in Prevey) being elliptic.  However, these limitations are directed solely to the shape of hole.  One having ordinary skill in the art at the time of the invention would have selected the appropriate desired shape for design.  Furthermore, it has been held that a change in shape or configuration is a matter of choice which “a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration ... was significant." In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the shape of the hole does not change 

19. 	Regarding to Claim 13, the combination of Mitsura and Prevey discloses the burnishing tool according to claim 12, wherein the urging member (spring means 158 in Prevey) elastically supports the head joint (148 in Prevey) in the axial direction to elastically reduce a pressing load caused when the linear slide-contact portion (1 in Mitsura) presses the target surface of the workpiece [as can be seen from Figure 28 in Prevey as well as Figure 2-5 in Mitsura].


Response to Arguments
20.	Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726     



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726